
	
		II
		112th CONGRESS
		1st Session
		S. 294
		IN THE SENATE OF THE UNITED STATES
		
			February 7, 2011
			Mr. Sanders introduced
			 the following bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To enhance early care and education.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Foundations for Success Act of
			 2011.
		2.FindingsCongress finds the following:
			(1)The United States
			 ranks 17th in reading, 31st in mathematics, 23rd in science, and 18th in
			 overall secondary education out of 36 developed nations, according to the
			 Organization for Economic Co-operation and Development (OECD).
			(2)According to data
			 compiled by the OECD, in 2008 the United States had a child poverty rate of
			 20.6 percent, which is the 4th highest child poverty rate of the 30 OECD
			 countries that are ranked in this category.
			(3)Research
			 conducted by the UNICEF Innocenti Research Centre supports a direct link
			 between accessible, affordable child care and a decrease in child
			 poverty.
			(4)According to the
			 National Center for Children in Poverty—
				(A)at age 4,
			 children who live below the poverty line are 18 months below normal learning
			 achievement for their age group, by age 10 that gap is still present, and for
			 children living in the poorest families, the gap is even larger; and
				(B)by the time
			 children from middle-income families with well-educated parents are in 3rd
			 grade, these children know about 12,000 words, while 3rd grade children from
			 low-income families, with undereducated parents who don’t talk to them as much,
			 have vocabularies of around 4,000 words, 1/3 as many words
			 as their middle-income peers.
				(5)According to the
			 National Association of Child Care Resource & Referral Agencies—
				(A)since 2000, the
			 cost of child care has increased twice as fast as the median income of families
			 with children;
				(B)in 40 States, the
			 average annual cost for center-based care for an infant was higher than the
			 cost of 1 year of tuition and related fees at a 4-year public institution of
			 higher education; and
				(C)the average
			 annual cost of center-based care for a 4-year old is 40 percent of the income
			 of a 2-parent family living at the poverty level ($18,310), while the average
			 cost for center-based care is almost 25 percent of income for families living
			 at 200 percent of the poverty level ($36,620).
				(6)The Department of
			 Health and Human Services estimates that only 17 percent of eligible children
			 receive fee assistance for child care expenses through the Child Care and
			 Development Block Grant Act of 1990 (42 U.S.C. 9858 et seq.).
			(7)According to
			 pre[k]now, a campaign of the Pew Center on the States,—
				(A)only 13 States
			 and the District of Columbia require school districts to offer full-day
			 kindergarten;
				(B)only 3 States
			 currently make prekindergarten available to all 4-year olds, and State-funded
			 prekindergarten programs currently serve 3.7 percent of 3-year olds; and
				(C)Head Start
			 programs serve less than half of the children who are eligible for early care
			 and education under the Head Start program.
				(8)According to
			 RESULTS Educational Fund, Early Head Start serves less than 3 percent of
			 children who are eligible for early care and education under the Early Head
			 Start program.
			(9)According to the
			 National Association of Child Care Resource & Referral Agencies, each day,
			 more than 11,000,000 children under the age of 5 spend time outside the care of
			 their parents in early learning settings that vary greatly in terms of
			 quality.
			(10)The National
			 Economic Development and Law Center reports that—
				(A)child care
			 breakdowns lead to employee absences that cost businesses in the United States
			 $3,000,000,000 annually;
				(B)in the United
			 States, 58 percent of women with children under the age of 6 participate in the
			 labor force;
				(C)29 percent of
			 employed parents experienced some kind of child care breakdown in the past 3
			 months, and such child care breakdowns were associated with absenteeism,
			 tardiness, and reduced concentration at work; and
				(D)a 1996 General
			 Accounting Office (GAO) report indicates that a lack of adequate child care
			 affects the ability of clients of job training programs to complete job
			 training successfully.
				(11)A 2010 study
			 conducted by the Education International ECE Task Force reports that—
				(A)in 2006, the
			 total Federal expenditure on child care for children ages 0 through 5 was
			 $20,400,000,000, which amounted to 0.2 percent of GDP;
				(B)Federal funding
			 is largely targeted at children with disabilities and children from low-income
			 families;
				(C)the Federal
			 Government underwrites 25 percent of the costs of child care, State and local
			 government underwrites 15 percent of the costs of child care, and parents pay
			 the remaining 60 percent of child care costs;
				(D)on average,
			 low-income families pay 18 percent of their total family income for each child
			 who is enrolled in child care; and
				(E)although
			 low-income families can benefit from free subsidies through the Child Care and
			 Development Fund, many low-income families make use of informal, unregulated
			 arrangements for child care.
				(12)After adjusting
			 for inflation, in recent years, State funding for early care and education
			 programs has declined in 24 of the 38 States that have such programs.
			(13)The average
			 annual cost per child of Head Start or similar programs is $7,028, and the
			 average cost of a high quality comprehensive, full-day, full-year, early child
			 care and education program is $13,009, while the average cost per year to house
			 a prisoner is $22,650.
			(14)Based on the
			 work of James J. Heckman, the Henry Schultz Distinguished Service Professor of
			 Economics at the University of Chicago and director of the Economics Research
			 Center and the Center for Social Program Evaluation at the Harris School for
			 Public Policy—
				(A)investments in
			 early care and education promote schooling, reduce crime, foster workforce
			 productivity, promote health through several channels, and reduce teenage
			 pregnancy;
				(B)the rate of
			 return for investing in early childhood programs is in the range of 6 to 10
			 percent;
				(C)districts can
			 anticipate savings from decreased grade retention and special education
			 placements, improved graduation rates, and greater success in institutions of
			 higher education and adulthood;
				(D)remedial programs
			 cost more to produce the same level of skill attainment as early care and
			 education programs;
				(E)of those students
			 retained at the same grade level more than once, 80 percent dropped out of
			 school, and of those retained at the same grade level in both elementary and
			 middle school, 94 percent dropped out of school;
				(F)school dropouts
			 are 8 times more likely to be incarcerated, 82 percent of incarcerated
			 individuals are high school dropouts, and the United States has the highest
			 prison population in the world (748 incarcerated individuals per 100,000
			 people) (International Center for Prison Studies at King's College
			 London);
				(G)family
			 environments of young children are major predictors of cognitive and
			 socioemotional abilities, as well as a variety of outcomes, such as crime and
			 health;
				(H)family
			 environments in the United States have deteriorated over the past 40
			 years;
				(I)a greater
			 proportion of children are being born into disadvantaged families, including
			 minorities and immigrant groups; and
				(J)disadvantaged
			 families are least likely to have the economic and social resources to provide
			 the early developmental experience that every child needs as a basic
			 opportunity for future success in school, higher education, career, and
			 life.
				(15)It is the
			 Government’s moral, ethical, and fiscal responsibility to offer the option to
			 parents of a high quality early care and education program for their young
			 children that promotes self-development, academic achievement, and active
			 engagement in learning for all children.
			(16)Providing
			 children with universal access to early care and education programs
			 shall—
				(A)promote
			 continuity of care;
				(B)support
			 whole-child development, parent employment, and economic development;
				(C)strengthen
			 program alignment and accountability; and
				(D)improve
			 coordination across all State and Federal services that provide for the
			 cognitive, physical, social, and emotional needs of the child.
				3.Purpose and
			 Model
			(a)PurposeThe
			 purpose of this Act is to provide grants, on a competitive basis, to States to
			 enable such States to establish a State Early Care and Education System, which
			 will provide all children in the State, ages 6 weeks to kindergarten, with
			 access to a full-time, high quality, developmentally appropriate, early care
			 and education program in order to—
				(1)support the needs
			 of working families in the United States, and those families unable to afford
			 access to high quality early care and education programs that provide
			 comprehensive child and family-focused services designed to foster the
			 cognitive, physical, social, and emotional needs of children; and
				(2)ensure that all
			 children are prepared to enter kindergarten ready to learn and reach their
			 maximum potential.
				(b)Model for
			 National Implementation
				(1)In
			 GeneralThe 10 States that are awarded grants under section
			 4(a)(1) shall serve as a model for national implementation, demonstrating the
			 development of successful, evidence-based, statewide, universal access, Early
			 Care and Education Systems.
				(2)Long Term
			 GoalThe long term goal is for every State to receive the
			 information and funding needed to redesign early care and education programs
			 serving children from birth through age 6 into a comprehensive and viable
			 statewide system that provides universal access to high quality early care and
			 education programs.
				4.Grant
			 Program
			(a)Program
			 Authorized
				(1)Phase
			 1The Secretary of Education, in coordination with the Assistant
			 Secretary of the Administration for Children and Families of the Department of
			 Health and Human Services, (referred to in this Act as the
			 Secretaries) shall award a grant to 10 States, through a
			 competitive grant process, to enable each State to establish and support an
			 Early Care and Education System, which shall—
					(A)provide all State
			 residents with the opportunity to enroll children, ages 6 weeks to
			 kindergarten, in an early care and education program on a full time
			 basis;
					(B)provide access to
			 an early care and education program that gives each child an opportunity to
			 develop physical, social, and emotional skills; and
					(C)improve school
			 readiness by contributing to the cognitive development, character skills, and
			 physical development of each child.
					(2)Phase
			 2
					(A)In
			 GeneralThe Secretaries shall, beginning 3 years after the date
			 of enactment of this Act, award grants to additional States through the same
			 process, for the same purpose, and with the same specifications as the grants
			 described in paragraph (1).
					(B)Grants per
			 yearThe Secretaries shall determine the number of States that
			 will be eligible to receive a grant under this paragraph for each year, and the
			 Secretaries shall continue to make grants available under this paragraph until
			 each State has had an opportunity to receive grant funding under this
			 Act.
					(b)DurationA
			 grant awarded under this Act shall be for a period of 10 years.
			5.Applications
			(a)In
			 GeneralTo be eligible to
			 receive a grant under this Act, a State shall submit an application to the
			 Secretaries at such time, in such manner, and containing such information as
			 the Secretaries may require.
			(b)Contents of
			 ApplicationAt a minimum, the application described in subsection
			 (a) shall include the following:
				(1)An assurance that
			 the State has an active State Early Childhood Advisory Council, which
			 shall—
					(A)serve as the
			 designated entity in accordance with section 7(a); or
					(B)advise, and
			 coordinate with, the designated entity described in section 7(a).
					(2)A reflection of
			 any active partnerships with, or resource commitments from, other agencies or
			 entities that are necessary to deliver the programs and services outlined in
			 the application.
				(3)An assurance that
			 the State has in law, or will have in law within 1 year of receiving notice of
			 a grant award under this Act, a requirement that each school district in the
			 State offer full-day and full-week kindergarten.
				(4)Demonstration of
			 a functioning P20 data system that will include data on children from birth
			 through kindergarten, who are participating in the State Early Care and
			 Education System, for the purpose of creating a longitudinal data system for
			 individual participant tracking.
				(5)An identification
			 of the designated entity that shall be responsible for program development,
			 implementation, and oversight.
				(6)A list of annual
			 program goals for each year of the 10-year grant period, and a timeline that
			 illustrates the projected milestones each year for reaching such program goals,
			 with an emphasis on the first 3 years.
				(7)An assurance that
			 the State will submit annual summary reports that shall include any changes to
			 the timeline described in paragraph (6).
				(8)A grant program
			 budget that includes—
					(A)an annual budget
			 for each year of the grant program, which shall include a detailed narrative of
			 funding received from all sources, including Federal, State, and local
			 contributions, and an explanation of how this money will be leveraged within
			 the grant program;
					(B)by year 6, a
			 consolidation of all funding streams; and
					(C)by year 8, a
			 funding plan for program sustainability, specifically outlining how State and
			 local contributions, as well as a determined amount of Federal funding, will be
			 used to sustain the State Early Care and Education System.
					(9)Strategies for
			 acquiring any additional data needed to develop an accurate budget,
			 representative of total child participation in all early care and education
			 programs provided by the State.
				(10)An outreach plan
			 for increasing awareness of, and enrollment in, the State Early Care and
			 Education System.
				(11)A transportation
			 plan, including an assessment of existing transportation providers and
			 projections for additional transportation providers and vehicles that meet
			 Federal and State safety standards for the transportation of infants and
			 toddlers.
				(12)Cost estimates
			 for the improvement, repair, or expansion of program space and for the creation
			 of additional program space.
				(13)Estimates of the
			 start-up costs of developing new early care and education programs that meet
			 the needs of a population that has, for a variety of documented reasons, no
			 early care and education options in their community.
				(14)A plan for the
			 continuation of services for children transitioning from receiving services
			 under Part C of the Individuals with Disabilities Education Act (20 U.S.C. 1431
			 et seq.) to receiving services under Part B of the Individuals with
			 Disabilities Education Act (20 U.S.C. 1411 et seq.) such that there is no
			 elimination of service, delay, or “dropped” services due to lack of funding or
			 lack of capacity for service providers.
				(15)State child care
			 licensing standards that address, at a minimum,—
					(A)specific staff to
			 child ratios for each age group or level within the program;
					(B)the prevention
			 and control of infectious diseases;
					(C)building and
			 physical premises safety; and
					(D)health and safety
			 training for teaching staff as mandated by State child care licensing
			 agencies.
					(16)For the purpose
			 of estimating enrollment and conducting a needs assessment, information
			 regarding the following data:
					(A)The number of
			 children, by geographic location or district, age 6 weeks through 5 years
			 (including children who miss the cut-off date for public school enrollment in
			 kindergarten due to birth date) who are, as of the time of the application,
			 participating in—
						(i)early childhood
			 development programs through assistance provided under the Child Care and
			 Development Block Grant Act of 1990 (42 U.S.C. 9858 et seq.);
						(ii)early childhood
			 development programs through assistance provided under the State temporary
			 assistance for needy families program funded under part A of title IV of the
			 Social Security Act (42 U.S.C. 601 et seq.);
						(iii)State-supported
			 early childhood development programs;
						(iv)Part C or Part B
			 of the Individuals with Disabilities Education Act (20 U.S.C. 1400 et
			 seq.);
						(v)early childhood
			 development programs that receive funding from title I of the Elementary and
			 Secondary Education Act of 1965 (20 U.S.C. 6301 et seq.);
						(vi)tribal early
			 childhood development programs; and
						(vii)early childhood
			 development programs located in public school facilities.
						(B)The number of
			 early care and education programs, and the number of children, disaggregated by
			 age and geographic designation or district, who are enrolled, at the time of
			 the application, in—
						(i)private school
			 early childhood programs;
						(ii)nonprofit early
			 childhood programs;
						(iii)for-profit
			 early childhood programs;
						(iv)Head Start and
			 Early Head Start programs; and
						(v)unlicensed early
			 care and education programs provided for children that are not related to the
			 provider.
						(C)A list of home
			 visitation programs, such as the Maternal, Infant, and Early Childhood Home
			 Visiting Grant Program, including—
						(i)the
			 program goals of each such program; and
						(ii)the number of
			 families, and the number of children, disaggregated by age, who are, at the
			 time of the application—
							(I)participating in
			 each home visitation program; and
							(II)on the waiting
			 list for each home visitation program.
							(D)Staff educational
			 credentials, as described in paragraphs (2) and (10) of section 9(c).
					(17)A transition
			 plan to ensure that kindergarten programs have access to the student records
			 and assessments, from prior enrollment in the State Early Care and Education
			 System, of incoming students.
				(18)A description of
			 parent outreach strategies that kindergarten programs use, at the time of the
			 application, to encourage engagement of parents.
				(19)A plan for a
			 statewide entrance assessment of each child entering kindergarten, which shall
			 be implemented no later than 1 year from the date of receiving notification of
			 a grant awarded under this Act.
				(20)A description of
			 parent education programs for parents of young children, existing at the time
			 of the application, and information regarding the outcomes and success of such
			 programs.
				(21)A requirement
			 that all licensed early care and education programs undergo annual inspections
			 by an entity designated by the State to conduct such inspections.
				(22)A description of
			 a statewide Quality Rating and Improvement System, as described in section
			 9.
				(23)A financial
			 statement that includes an assessment of resources existing at the time of the
			 application, including Federal, State, local, and private funds that are spent
			 on existing early care and education programs.
				(24)A plan for
			 leveraging Federal, State, and local tax revenue from child care, preschool,
			 and health and nutrition programs, as well as private funds to carry out
			 activities described in this Act. The plan shall include—
					(A)a method, during
			 year 6 of the grant period, for beginning to convert distinct Federal, State,
			 and local funding streams for a range of early child care and education
			 programs into permanent funding streams for the State Early Care and Education
			 System prior to the expiration of the grant;
					(B)a description of
			 the amount that will be generated through existing Federal, State, and local
			 funding; and
					(C)a description of
			 additional Federal funding that the State will need to ensure sustainability of
			 the Early Care and Education System upon completion of the 10-year grant
			 period.
					(25)If a State
			 intends to use a sliding scale mechanism to raise additional revenue, as
			 described in section 10(c), the State shall submit a detailed description of
			 the sliding scale mechanism, including—
					(A)the estimated
			 amount of revenue that the State expects to generate, or the percentage of
			 costs of the Early Care and Education System that the revenue will cover;
			 and
					(B)the structure of
			 the sliding scale, including—
						(i)whether the State
			 will require a parent or legal guardian to contribute based on—
							(I)a percentage of a
			 parent or legal guardian's income;
							(II)a different
			 predetermined amount; or
							(III)an alternative
			 mechanism for calculation;
							(ii)if
			 the sliding scale is structured as described in clause (i)(I), the percentage
			 amounts;
						(iii)demonstrated
			 accommodations for families earning below a set amount;
						(iv)any cap on the
			 amount of contribution; and
						(v)any
			 designated exemptions from contribution.
						(26)Statewide Early
			 Learning Standards for children ages 6 weeks to kindergarten that are aligned
			 with Head Start and Early Head Start child outcome standards in all
			 developmental domains, including learning standards related to—
					(A)literacy;
					(B)language;
					(C)problem
			 solving;
					(D)social
			 development;
					(E)emotional
			 development; and
					(F)physical
			 development.
					(c)Incorporation
			 of Data and RecommendationsEach application submitted under this
			 section shall incorporate data and recommendations provided by—
				(1)the National
			 Center on Child Care Subsidy and Administration and Accountability;
				(2)the National
			 Center on Child Care Quality Improvement Systems;
				(3)the National
			 Center on Child Care Professional Development System and Workforce
			 Initiatives;
				(4)National Health
			 and Safety Performance Standards, Guidelines for Early Care and Education
			 Programs;
				(5)Preventing
			 Childhood Obesity in Early Care and Education Programs;
				(6)Caring for Our
			 Children Standards;
				(7)the Quality
			 Rating and Improvement System Resource Guide and Cost Estimate Model;
			 and
				(8)the Early
			 Childhood Professional Development Systems Toolkit.
				6.Awarding of
			 GrantsIn awarding grants
			 under this Act, the Secretaries shall select States that represent a geographic
			 sampling, and shall include a balance of States with rural and urban
			 populations.
		7.Authorized
			 Activities
			(a)Designated
			 EntityA State that receives a grant under this Act shall
			 designate an entity to be responsible for controlling and directing the
			 development, funding, implementation, and monitoring of the State Early Care
			 and Education System. Designated entities may include the following:
				(1)The State
			 Department of Education.
				(2)An established
			 State Department of Early Childhood Education.
				(3)The State
			 Department of Health or the State Department of Human Services.
				(4)An active State
			 Early Childhood Advisory Council.
				(b)Use of
			 FundsA State that receives a grant under this Act shall use the
			 grant funds to pay the costs for the start-up and implementation of a State
			 Early Care and Education System, with an emphasis on supporting participating
			 programs in increasing their ratings according to the statewide Quality Rating
			 and Improvement System, as described in section 9, such that the continuous
			 improvement of program quality occurs. A State that receives a grant under this
			 Act may use grant funds for the following activities:
				(1)To pay facility
			 expenses, including building, leasing, or renting space, or remodeling
			 facilities to accommodate infants, toddlers, and other preschool age children.
			 Such facilities may be in public schools, charter schools, or State or
			 federally funded program spaces.
				(2)To pay
			 administrative expenses, including administrator and teaching staff
			 salaries.
				(3)To develop and
			 implement Statewide Early Learning Standards, as described in section 5(b)(26),
			 for the early care and education of children ages 6 weeks through
			 kindergarten.
				(4)To develop,
			 implement, and assess curriculum.
				(5)To provide
			 equipment and materials that promote the cognitive, physical, social, and
			 emotional development of children.
				(6)For professional
			 development, including the provision of scholarship and grant opportunities to
			 assist early care and education teaching staff to meet qualification standards
			 established by the State.
				(7)To coordinate
			 with local health care providers for the provision of comprehensive services,
			 including health, nutrition, diagnostic screenings, and counseling.
				(8)To support
			 infrastructure for longitudinal data collection and analysis.
				8.Early Care and
			 Education Programs
			(a)Parental Choice
			 of Early Care and Education Programs
				(1)In
			 GeneralParents may enroll children in an early care and
			 education program that operates as part of the State Early Care and Education
			 System established under section 4(a), or in an independent early care and
			 education program that operates outside the scope of the State Early Care and
			 Education System established under section 4(a).
				(2)Tuition
			 PaymentsParents shall be responsible for paying any tuition for
			 enrollment in an independent early care and education program that operates
			 outside the scope of the State Early Care and Education System established
			 under section 4(a).
				(3)Minimum
			 HoursA State that receives a grant under this Act must set
			 minimum hours, which may depend upon the age of a child, that a child who is
			 enrolled in an early care and education program operating under the State Early
			 Care and Education System will be required to participate in such
			 program.
				(b)Participation
			 of Early Care and Education Programs in the State Early Care and Education
			 System
				(1)Option to
			 ParticipateEach early care and education program, which meets
			 the requirements described in paragraph (2), in a State that receives a grant
			 under this Act, may choose to operate under the State Early Care and Education
			 System.
				(2)Requirements
			 for ParticipationIn order to operate under the State Early Care
			 and Education System, an early care and education program shall—
					(A)meet the State
			 criteria for a good risk program; and
					(B)have a record of
			 continuous operation for not less than 5 years.
					(c)Independent
			 Early Care and Education ProgramsEach State that receives a
			 grant under this Act shall require each independent child care and education
			 provider of an independent early care and education program that operates
			 outside the scope of the State Early Care and Education System established
			 under section 4(a) to meet the same State child care licensing standards, as
			 described in section (5)(b)(15), as programs funded under the grant in order to
			 receive State accreditation and to ensure consistency in program quality. The
			 State shall designate an entity which shall be responsible for providing
			 accreditation to independent early care and education programs.
			(d)Early Care and
			 Education programs operating under the State Early Care and Education
			 SystemEach early care and education program, which provides
			 child care and education as part of the State Early Care and Education System
			 established under section 4(a), shall—
				(1)be aligned with
			 the statewide Early Learning Standards described in section (5)(b)(26);
				(2)incorporate
			 evidence-based teaching and learning practices that—
					(A)emphasize
			 integrated learning structures;
					(B)create positive
			 school climates led by effective teaching staff; and
					(C)establish high
			 expectations and individualized achievement opportunities for each
			 child;
					(3)provide required
			 services for children with disabilities;
				(4)provide English
			 language instruction for English language learners;
				(5)provide, or
			 operate in partnership with community-based health organizations for the
			 purpose of making a referral for—
					(A)annual vision
			 screenings;
					(B)annual dental
			 screenings;
					(C)annual hearing
			 screenings;
					(D)other health care
			 screenings;
					(E)immunizations, as
			 needed;
					(F)mental health
			 services, as needed; and
					(G)ongoing promotion
			 of proper nutrition; and
					(6)provide, or
			 partner with community-based organizations to provide, family support services,
			 including—
					(A)access to
			 parenting classes;
					(B)access to classes
			 in child development;
					(C)educational
			 classes, such as GED attainment, and vocational training programs;
					(D)job placement
			 programs;
					(E)alcohol and
			 substance abuse treatment programs; and
					(F)programs to help
			 improve literacy and English language competence.
					9.Statewide
			 Quality Rating and Improvement System
			(a)In
			 GeneralEach designated entity shall develop a Quality Rating and
			 Improvement System for early care and education programs for children ages 6
			 weeks through kindergarten.
			(b)Rating
				(1)In
			 GeneralAs part of the statewide Quality Rating and Improvement
			 System, each State that receives a grant under this Act shall designate an
			 entity to assign a rating to each early care and education program in such
			 State, including such programs that are part of the State Early Care and
			 Education System and such programs that operate independently.
				(2)Basis of
			 RatingThe rating described in paragraph (1) shall be based on an
			 assessment of each early care and education program in such State, and such
			 assessment shall incorporate the applicable components and standards of the
			 Quality Rating and Improvement System described in subsection (c).
				(c)Components of
			 the Quality Rating and Improvement SystemThe statewide Quality
			 Rating and Improvement System developed under subsection (a) shall
			 include—
				(1)standards
			 regarding the granting and renewal of licenses for the operation of early care
			 and education programs;
				(2)standards
			 regarding the educational qualifications for teaching staff and program
			 administrators of early care and education programs;
				(3)ongoing
			 professional development requirements for teaching staff and
			 administrators;
				(4)standards to
			 determine the relevancy of curriculum selected by each early care and education
			 program to the established Statewide Early Learning Standards described in
			 section (5)(b)(26);
				(5)classroom
			 environmental checklists, which shall be used to determine the quality of the
			 learning environment of each early care and education program;
				(6)a goal of
			 national accreditation for programs, in order to reach the highest rating, in
			 accordance with subsection (b);
				(7)parent
			 communication strategies, including parent outreach efforts for enrollment
			 purposes;
				(8)ongoing
			 assessments of individual children, to be used in setting instructional goals
			 specific to each child and monitoring the progress of each child in order to
			 raise the quality of early care and education programs in the State;
				(9)partnerships with
			 community colleges, institutions of higher education, or other entities
			 approved by the State, that result in the provision of—
					(A)on-going,
			 relevant, research-based professional development for teaching staff in a
			 variety of early care and education settings;
					(B)infant and
			 toddler specialists to address the unique challenges of providing group care
			 for infants and toddlers;
					(C)specialists who
			 work with children with special needs, that will—
						(i)support each
			 early care and education program in providing high quality, appropriate
			 services for children that need adaptive services and educational support;
			 and
						(ii)provide
			 information to the parents of such children;
						(D)mental health
			 professionals who specialize in working with young children, who will support
			 teaching staff in early care and education settings in providing services to
			 children with mental health needs and their families; and
					(E)innovative use of
			 technology to deliver professional development in early care and education
			 program rooms to support teaching staff in real time; and
					(10)the development
			 and implementation of a career plan for early care and education teaching staff
			 that will ensure—
					(A)support to assist
			 each early care and education non-lead teacher in receiving—
						(i)a
			 Child Development Associate credential; or
						(ii)an
			 Associate in the Arts Degree in Child Development, or Child Development
			 Technology, or an equivalent degree; and
						(B)support to assist
			 each lead teacher in receiving a bachelor's degree in child development, early
			 childhood education, early childhood special education, or an equivalent degree
			 in the field;
					(C)within 4 years of
			 the start of each early care and education program that operates within the
			 State Early Care and Education System, each lead teacher in such program will
			 have, at a minimum, a Child Development Associate credential;
					(D)within 4 years of
			 implementation of the first early care and education program that operates
			 within the State Early Care and Education System, a minimum of 50 percent of
			 non-lead teachers, across all programs within the State Early Care and
			 Education System will have an Associate Degree in Early Childhood Education, or
			 a related field;
					(E)within 8 years of
			 implementation of the first early care and education program that operates
			 within the State Early Care and Education System, 100 percent of lead teachers,
			 and 50 percent of program directors, across all programs within the State Early
			 Care and Education System, will have a bachelor's degree in child development,
			 early childhood education, or a related field determined by the designated
			 entity; and
					(F)within 8 years of
			 implementation of the first early care and education program that operates
			 within the State Early Care and Education System, at least 75 percent of
			 non-lead teachers working with children, across all programs within the State
			 Early Care and Education System, will have, at a minimum, a Child Development
			 Associate credential.
					10.Funding
			(a)Supplement not
			 SupplantEach designated entity shall provide an assurance that
			 grant funding provided under this Act will be used to supplement, and not
			 supplant, Federal, State, and local funds otherwise available to support early
			 learning programs and services.
			(b)Consolidation
			 of Funding StreamsEach State receiving a grant under this Act
			 shall leverage existing Federal, State, and local funds, used for early care
			 and education programs, and shall consolidate such funds into 1 general funding
			 stream for the State Early Care and Education System prior to the end of the
			 10-year grant period.
			(c)Sliding
			 ScaleEach State receiving a grant under this Act may adopt a
			 sliding scale mechanism, which may allow for a specified amount of family
			 contribution (which must be based on family income, wealth, or some combination
			 of family income and wealth) to support funding and sustainability of the State
			 Early Care and Education System.
			(d)SustainabilityGrant
			 funding provided under this Act shall provide for implementation and initial
			 sustainability support over the 10-year grant period. Each State that receives
			 a grant under this Act shall demonstrate future sustainability of the Early
			 Care and Education System before the final year of the initial 10-year grant
			 period. After 10 years, if the State Early Care and Education System has a
			 record of demonstrated success, the Secretaries shall continue to support the
			 program with funds appropriated under this Act, without fiscal year
			 limitations. The amount of such funding shall be determined 1 year prior to the
			 expiration of the 10-year grant period and shall be determined based on factors
			 established by the Secretaries.
			(e)ModelEach
			 State receiving a grant under this Act shall appropriately manage, and make
			 publicly available, data related to the State Early Care and Education System
			 in order to serve as a model for—
				(1)implementing a
			 State Early Care and Education System; and
				(2)effectively and
			 efficiently leveraging the use of resources.
				11.Evaluation and
			 Reporting
			(a)Evaluation of
			 the State Early Care and Education System
				(1)In
			 GeneralEach designated entity shall design and implement a
			 method for evaluating the State Early Care and Education System.
				(2)Components of
			 EvaluationThe program evaluation required under subsection (a)
			 shall include a variety of assessment tools designed to measure, in
			 quantitative and qualitative terms, progress in reaching the outcomes and goals
			 established by the designated entity, including—
					(A)improvements in
			 outcomes for children that are consistent with the Statewide Early Learning
			 Standards described in section 5(b)(26);
					(B)improvements in
			 teaching staff qualifications and knowledge;
					(C)improvements in
			 compensation for teaching staff;
					(D)improvements in
			 the number of children served, including increases in the number of children
			 served, disaggregated by—
						(i)age
			 (with a special emphasis on infants and toddlers);
						(ii)family
			 income;
						(iii)English
			 language learners; and
						(iv)disabilities or
			 other special needs;
						(E)increase in the
			 number of programs meeting the standards of the Quality Rating and Improvement
			 System described in section 9;
					(F)cost-benefit
			 data, including expenditures and cost-saving benefits, as demonstrated by such
			 information as—
						(i)reduction in
			 grade retention, special education referrals, supplemental educational
			 services, incidences of school suspension or expulsion, and middle school and
			 high school dropout rates; and
						(ii)increases in
			 attendance, retention of teaching staff, enrollment in institutions of higher
			 education, and student academic performance;
						(G)increase in the
			 number of children identified with a potential developmental delay prior to
			 school entry that received follow-up services within 3 months of
			 identification;
					(H)increase in the
			 number of infant and toddler specialists providing training and on-site
			 mentoring to teaching staff;
					(I)increase in the
			 number of mental health specialists providing training and ongoing mentoring to
			 teaching staff, administration, and parents of young children;
					(J)increase in the
			 number of health specialists or nutritionists providing training and ongoing
			 mentoring to teaching staff; and
					(K)measurable
			 changes in staffing patterns among early care and education programs that
			 indicate age appropriate staff to child ratios, established by the State, in
			 all age levels.
					(b)Reporting
			 Requirements
				(1)Reports to the
			 SecretariesEach State that is awarded a grant under this Act
			 shall prepare and submit an annual report to the Secretaries, which shall
			 include the information described in subsection (a).
				(2)Reports to
			 CongressBeginning in the 8th year of program implementation, the
			 Secretaries shall prepare and submit a biannual report to Congress, which shall
			 include a cost-benefit analysis of the grant program and evidence of effective
			 practices.
				(c)Publicly
			 Available DataThe data from the evaluation required under
			 subsection (a) shall be made publicly available for the purpose of informing
			 other States about the most efficient and effective means for providing
			 statewide universal access to high quality early care and education to children
			 ages 6 weeks to kindergarten.
			(d)Department of
			 Education and Department of Health and Human Services
			 MeasurementsEach State that is awarded a grant under this Act
			 shall agree to participate in any assessments that the Secretaries may
			 administer to grant recipients.
			(e)Center for
			 Evaluation Support, Analysis, and ReportingThe Secretaries shall
			 develop and implement a Center for Evaluation Support, Analysis, and Reporting
			 for the purpose of storing and reporting data on effective and efficient early
			 care and education programs.
			12.DefinitionsIn this Act:
			(1)Full
			 timeThe term “full time”—
				(A)means, at a
			 minimum, 8 hours per day of early care and education programs, with
			 arrangements for additional care before and after the established hours;
				(B)means, at a
			 minimum, 5 days per week of early care and education programs; and
				(C)includes year
			 round provision of early care and education programs, specifically, throughout
			 the summer regardless of whether State elementary schools are providing such
			 programs, and such summer hours shall be consistent with regular early care and
			 education program hours.
				(2)Good Risk
			 ProgramThe term good risk program means an early
			 care and education program that has demonstrated sustainability and
			 continuity.
			(3)Lead
			 TeacherThe term lead teacher means the program
			 room educator who is primarily responsible for designing and instructing
			 participant learning activities and assessments and ensuring they are aligned
			 to performance measures and standards.
			(4)Non-Lead
			 TeacherThe term non-lead teacher means staff
			 responsible for supporting the lead teacher, such as paraprofessionals and
			 teaching aides.
			(5)Teaching
			 StaffThe term teaching staff means lead teachers
			 and non-lead teachers.
			13.Authorization
			 of AppropriationsThere is
			 authorized to be appropriated to carry out this Act such sums as may be
			 necessary beginning for fiscal year 2012.
		
